ON PETITION TO REHEAR
WALKER, Presiding Judge.
The defendant Gant has filed a petition to rehear in which he says that we did not give proper weight to the admission of testimony of extrajudicial statements of his codefendant Holiday to the effect that Gant had paid him to kill someone. In his testimony Holiday denied any participation in the crime. Gant relies on Bruton v. United States, 391 U.S. 123, 88 S.Ct. 1620, 20 L.Ed.2d 476, and Townsend v. Henderson, 405 F.2d 324, (6th Cir., 1968).
We fully considered this question in our opinion and did not overlook it or the authorities cited by Gant.
In Townsend v. Henderson, supra, the Court was faced with the somewhat anomalous situation of a defendant convicted largely on a confession of crucial significance by a codefendant, Terry, which was held inadmissible as to that codefendant. The facts of this case are different.
In United States v. Levinson, 405 F.2d 971 (6th Cir., 1968), the same court held:
“But Bruton clearly recognized that ‘(n)ot every admission of inadmissible hearsay or other evidence can be considered to be reversible error unavoidable through limiting instructions. * * * It is not unreasonable to conclude that in many such cases the jury can and will follow the trial judge’s instructions to disregard such information.’ Bruton v. United States, supra. Cautionary instructions are impotent to overcome those situations in which there is great risk that the jury will not or cannot abide by the judge’s instructions to the detriment of the defendant’s vital interests. The Supreme Court characterized the statement of Bruton’s co-defendant as ‘powerfully incriminating.’
“Strang, like Bruton’s co-defendant, did not take the stand. Contrary to Franklin’s and Levinson’s assertions it cannot be said that the allegedly inculpa-tory portions of Strang’s oral and written statements had a devastating effect on the minds of the jurors. * * * However the case may be, the record is replete with other evidence and testimony to the same effect. * * *
* * * * * *
“In view of the fact that Strang’s statements added little, if anything, to a record replete with similar and corroborating evidence, it cannot be said that the cautionary instructions accompanying the admission into evidence of Strang’s oral and written statements was insufficient to eliminate any possible prejudice to Franklin and Levinson. Furthermore, we conclude that the admission of such statements, even if it be considered error, was harmless beyond a reasonable doubt.” (Citing Chapman v. California, 386 U.S. 18, 87 S.Ct. 824, 17 L.Ed.2d 705, 24 A.L.R.2d 1065.)
This record is replete with admissible statements made by Gant connecting him with the crime and showing his participation in it. In Bruton the other evidence against the defendant was not persuasive, as the Supreme Court noticed in quoting the Solicitor General: “* * * (t)he other evidence against (petitioner) is not strong.” Bruton had made no inculpatory statements and the Supreme Court noted: “Plainly, the introduction of Evans’ confession added substantial, perhaps even critical, weight to the Government’s case in a form not subject to cross-examination, *524since Evans did not take the stand.” The evidence here was strong against Gant without Holiday’s statements. See Harrington v. California, 395 U.S. 250, 89 S. Ct. 1726, 23 L.Ed.2d 284.
In Hunter v. State, Tenn., 440 S.W.2d 1 (1969), our Supreme Court affirmed that case in which several defendants made confessions implicating other codefendants but each of these confessors took the stand and was subjected to cross-examination by his codefendants. See People v. Rhodes, 41 Ill.2d 494, 244 N.E.2d 145; Lipscomb v. State, 5 Md.App. 500, 248 A.2d 491 (Court of Special Appeals of Maryland, 1968); Santoro v. United States, 9 Cir., 402 F.2d 920; Rios-Ramirez v. United States, 9 Cir., 403 F.2d 1016.
We are convinced that our original opinion was correct and we adhere to the af-firmance of this conviction.
The petition to rehear is denied.
OLIVER and GALBREATH, JJ., concur.